Exhibit 99.1 AT THE COMPANY Hande Tuney, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS THIRD QUARTER 2 New York, NY – November 12, 2010 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financial and asset management services, focused on affordable and conventional multifamily housing, today announced financial results for the third quarter and nine months ended September 30, 2010. The tables below present Centerline’s Condensed Consolidated Balance Sheets for the periods at September 30, 2010 and December 31, 2009*; and Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009*.For more detailed financial information, please access the Financial Overview Presentation, available in the “Investor Relations” section of the Company’s website at http://ir.centerline.com. * On March 5, 2010, Centerline completed a series of transactions with an affiliate of Island Capital Group LLC, C-III Capital Partners LLC, and the Company’s creditors and preferred shareholders (the “March 2010 Restructuring”). Prior periods in the accompanying Condensed Consolidated Financial Statements have been reclassified to reflect the March 2010 Restructuring and the impact of discontinued operations in accordance with Financial Accounting Standards Board Accounting Standards Codification, Subtopic 205-20, Discontinued Operations. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC: CLNH), provides real estate financial and asset management services, with a focus on affordable and conventional multifamily housing. Centerline is headquartered in New York, New York. For more information, please visit Centerline's website at www.centerline.com or contact theInvestor Relations Department directly at (800) 831-4826. CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Other Investments in and loans to affiliates, net Goodwill and intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships: Investments: Available-for-sale Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations Total assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Financing arrangements and secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships: Notes payable Due to property partnerships Other liabilities Liabilities of discontinued operations Total liabilities Redeemable securities Commitments and contingencies Equity Centerline Holding Company total ) Non-controlling interests Total equity Total liabilities and equity $ $ CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Interest income $ Fee income Other Consolidated partnerships : Interest income Rental income Other Total revenues Expenses: General and administrative Provision (recovery) for losses, net ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets Consolidated partnerships : Interest Loss on impairment of assets Other expenses Total expenses Loss before other income ) Other (loss) income: Equity and other (loss) income, net ) Gain on settlement of liabilities Gain from repayment or sale of investments, net 6 Other losses from consolidated partnerships ) Loss from continuing operations before income tax provision ) Income tax provision – continuing operations ) ) ) Net loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations before income taxes ) ) Gain on sale of discontinued operations, net Income tax (provision) benefit – discontinued operations ) ) ) Net income (loss) from discontinued operations ) ) Net loss ) Net loss attributable to non-controlling interests Net income (loss) attributable to Centerline Holding Company shareholders $ ) $ ) $ $ ) Net income (loss) per share: Basic Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Diluted Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted (1) Amount calculates to less than one cent loss per share. ### This press release contains forward-looking statements about Centerline Holding Company. Certain statements in this document may constitute forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. Except for historical information, the matters discussed in this press release are forward-looking statements subject to certain risks and uncertainties. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties are detailed in Centerline Holding Company's most recent Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q for the first,second and third quarters of 2010 filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; risk of allocations of income to our shareholders without corresponding cash distributions; possible adverse effects of a future issuance of shares or a reverse share split; possible deterioration in cash flows generated by material investments, such as the Freddie Mac B-Certificate; competition with other companies; risk of loss under mortgage banking loss sharing agreements; and risks associated with providing credit intermediation. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates" and similar expressions are intended to identify forward-looking statements. Such forward-looking statements speak only as of the date of this document. Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company's expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based.
